Citation Nr: 0617248	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  99-01 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans
	Rights Organization, Inc.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active service from April 1973 to December 
1973.  The veteran was AWOL from July 23, 1973, to July 30, 
1973; from August 1, 1973, to August 8, 1973; and from August 
8, 1973, to November 19, 1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was transferred to the RO located in 
Oakland, California.  In February 2003 and July 2004, the 
Board remanded this case to that RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has PTSD which is the result of 
a sexual assault that occurred during service.  He maintains 
that he was forced by another servicemember to perform a 
sexual act on that servicemember.  The veteran believes that 
the incident occurred in May 1973.  He was separated in 
December 1973.

The Board notes that in adjudicating claims for service 
connection for PTSD based on sexual assault, there is an 
enhanced duty to assist.  See VA Adjudication Procedure 
Manual M21-1 (M21-1), Part III; see also 38 C.F.R. 
§ 3.304(f)(3) (2005); Patton v. West, 12 Vet. App. 272 (1999) 
(holding that certain special M21 manual evidentiary 
procedures apply in post-traumatic stress disorder personal 
assault cases).

The Board's July 2004 remand decision directed that, among 
other things, the RO request records from the Brentwood VA 
facility in Los Angeles, California, from 1974.  The veteran 
indicated that he was treated at this facility and believed 
he reported the assault at that time.  Although medical 
reports of hospitalizations in the Brentwood VA facility in 
1985 and 1989 are of record, there is no indication in the 
record that medical records from 1974 were requested.  The 
U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, an 
additional remand is required to request these records.

Furthermore, the veteran's representative related in a March 
2005 letter that it was unclear whether the RO had requested 
records from the VA Hospital in Temple, Texas from 1980 to 
1984; and the VA Hospital in Hartford, Connecticut, from 1990 
to 1994.  A review of the claims file shows VA 
hospitalization reports from the Temple, Texas VA facility, 
dated in 1985.  However, there is no indication that the RO 
requested additional records from this facility prior to 
1985.  Additionally, there is no indication in the claims 
file that any medical records were requested from the VA 
Hospital in Hartford, Connecticut.  (A VA Form 10-7131 
indicates admission to the VA facility in Newington on June 
9, 1992.)  The Board finds that these records must be 
requested.

In the March 2005 letter, the veteran's representative also 
indicated that the veteran sought treatment at Treasure 
Island in December 1973.  The Board notes that the service 
medical records contain records from the Treasure Island 
Naval Station in 1973 including psychiatric evaluation in 
December 1973.  It does not appear that there are any other 
records to obtain from Treasure Island.

The Board also notes the veteran's representative requested 
that the RO attempt to obtain a copy of the muster roll for 
Company 129, Navy Boot Camp, San Diego, for April and May 
1973, in an attempt to obtain the name of the servicemember 
who the veteran contends assaulted him.  However, there is no 
assertion by the veteran that any complaint was lodged 
against the servicemember or that there exists any record 
that would indicate the servicemember's participation in an 
assault.  Because there is no contention that knowledge of a 
servicemember's name, in and of itself, would provide support 
for the veteran's claim, the Board concludes that further 
search of military personnel records would be purposeless.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the following 
medical records: 1974 records from the 
Brentwood VA facility in Los Angeles, 
California; 1980 to 1984 records from the 
Temple, Texas VA facility; and 1990 to 
1994 records from the Hartford 
(Newington), Connecticut VA facility.

2.  If upon completion of the requested 
actions, any issue remains denied, the 
case should be returned after compliance 
with requisite appellate procedures to 
include the issuance of a supplemental 
statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

